Citation Nr: 0700547	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the veteran's claim of 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  Specifically, the appellant has not 
undergone an adequate comprehensive VA medical examination to 
ascertain the severity of his disability or his capacity for 
employment. 

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2005); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (2006).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has provided an analytical framework for application 
in pension cases.  See Talley v. Derwinski, 2 Vet. App. 282 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in 
these cases are to the combined effect that VA has a duty to 
insure: that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability tests, a determination must then 
be made whether there is entitlement to non service-connected 
disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to nonservice-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.  Accordingly, on Remand the veteran should be 
afforded a VA psychiatric disorders examination addressing 
the nature and severity of the veteran's current major 
depressive disorder, and whether such disability renders him 
incapable of substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
be scheduled for a VA psychiatric 
disorders examination to determine the 
nature and severity of any current 
psychiatric disorder found on examination 
in conjunction with his claim for 
nonservice-connected pension benefits.  
The claims file and a copy of this remand 
must be furnished to the examiner in 
conjunction with the examination.  All 
appropriate diagnostic testing deemed 
necessary to render clinically supported 
diagnoses should be administered or any 
other specialized examinations deemed 
necessary must be performed.

The examiner must conduct a detailed 
mental status examination.  The examiner 
must discuss the effect, if any, of the 
veteran's psychiatric disorder on his 
social and industrial adaptability.  In 
so doing, the examiner is asked to 
address his or her findings in the 
context of the veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's psychiatric disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  

The examiner must give a full description 
of any limitation of activity imposed by 
the veteran's disability and express an 
opinion as to the degree of interference 
with his ability to obtain and maintain 
gainful employment caused by any 
disability identified on examination.  
The examiner is asked to opine as to what 
effect the disability found has on the 
veteran's ability to work, and state 
whether his disabling condition is 
susceptible to improvement through 
appropriate treatment.  The factors upon 
which the opinions are based must be set 
forth.

2.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.


Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all 


due process considerations. No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.




_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



